Title: To James Madison from “Cyrus” [Jonathan Dayton], [29 May] 1809
From: “Cyrus”,Dayton, Jonathan
To: Madison, James


[29 May 1809]
For the President, in the most perfect confidence.
Never were any men more completely confounded, than were a certain description of politicians, to whom I have heretofore alluded, upon the appearance of the Proclamation, for restoring the intercourse between the U. States & Territories of Britain.
The commerce, the honor, & the prosperity of their country were with them, at best, but secondary considerations, whilst their grand object was, a severance of the Union, & the erection of a new Confederacy, to which every other interest was to be made subservient, or to be compelled to yield.
The change in the temper & politics of the N. England States occasioned by the self-denying effects of the Embargo, with it’s restrictions, penalties & privations, was foreseen & confidently calculated upon, but it was known that greater efforts & more skilful management would be necessary to cast the majority in N. York State, into the same scale. It was however so essential to the success of their grand project, that they determined to strain every nerve to effect it, preparatory to the commencement of their open operations, & they fondly hoped, very contrary to what they affected to desire, that in the mean time no event would occur to brighten our prospects, or render our situation less grievous. They were certain that N. Jersey would follow the lead of the States to the Eastward, & would, without hesitation identify her interests with theirs. They counted upon Pennsylvania & Delaware, the former from policy, & the latter from affection, as sure accessions to the Northern confederacy, & regarding Maryland as necessarily the frontier between the two, they professed to be very indifferent to which she should desire & solicit to be attached. They considered all the States & parts of States connected with the waters that were tributary to the Mississippi, as eventually the Allies, Members or dependencies of that confederacy which should be not only more formidable on the Ocean, but connected in close alliance by treaty with a Power, whose superiority on that element was incontestible. There were plans also with respect to the Canadas & the Floridas, which, tho not perfectly matured, were to be brought in according to circumstances & events, as auxiliaries or component parts of the grand system. If our affairs had taken an opposite direction, & had resulted in a war with England, there were many things highly important & interesting to the President, both politically & personally, which I should have felt myself disposed by feelings of attachment, as well as bound by the highest considerations of duty to have communicated and disclosed. I promise still to do so, if, contrary to present appearances & hopes, our negotiations with that Power should fail, and a rupture should ensue. In this case my name shall be given, and with it, such evidencies of those machinations as cannot but remove every doubt of their existence. The prospects of an accommodation are so flattering as to render such a communication at the present premature, & at any future time probably unnecessary. Having taken up my pen, with the single object of giving seasonable warning of dangers threatening in a certain quarter, where they are no longer to be dreaded, I shall now lay it down, never to resume it for the same purpose, unless some untoward events, more favorable to their views than the present state of things, should encourage these Master-workers, (now dispirited) to recommence their operations.
Of myself, I shall now only say in addition to what I have before declared, that without being particularly and immediately entrusted by them of late with their secrets, I know them—and that in my disclosures, I feel myself perfectly free from the imputation of a violation of faith, or a breach of confidence.
Cyrus.
